Citation Nr: 0836625	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-38 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hepatitis C, and if so, whether entitlement to service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to March 
1973. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005, rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA).  

By history, in February 1998 the RO denied the veteran's 
claim of entitlement to service connection for hepatitis.  
The veteran did not appeal the determination; thus, it became 
final.  In October 2004, the RO received an informal claim to 
reopen the matter.  The RO denied the claim in March 2005.  
The veteran appealed therefrom.  Thus, the issue is as 
phrased on the title page of the decision. 

The veteran appeared at a video conference hearing before the 
undersigned.  A copy of the transcript is in the claims file.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hepatitis was denied in a February 
1998 rating decision.  The veteran was notified of this 
decision and he did not file an appeal, thus the decision 
became final.

2.  Evidence received since the February 1998 rating decision 
is not cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim.  




CONCLUSION OF LAW

Since the RO's February 1998 decision, which denied a claim 
of entitlement to service connection for hepatitis C, new and 
material evidence has been presented and the claim for 
service connection for hepatitis C is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis 

In the February 1998 rating decision, the RO denied the claim 
of entitlement to service connection for hepatitis C as there 
was no indication in the veteran's service treatment records 
that he was treated for hepatitis and there was no indication 
of hepatitis on the veteran's separation examination.  The 
relevant evidence of record at the time of the decision 
consisted of the veteran's service treatment records from 
November 1970 to February 1973, private medical records from 
St. Mary's Regional Center dated in 1997, and a December 1997 
VA examination report.  The veteran was notified of the 
decision in March 1998.  The veteran did not file an appeal 
and the February 1998 rating decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In October 2004, the veteran submitted a new claim for 
hepatitis.  By rating determination dated in March 2005, the 
RO continued its denial.  The RO found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for hepatitis.  In reaching 
this determination, the RO considered the veteran's treatment 
reports dated in 1997, Social Security examination report 
dated in March 1998, treatment reports from November 2001, 
discharge summary report dated in April 2002, VAMC treatment 
reports from January through November 2004 and a statement 
from the veteran dated in February 2005.  

The evidence received since the March 2005 rating decision 
includes the veteran's treatment reports from a VA facility 
in El Paso dated from July 2000 through October 2003, January 
2005 to June 2005 and May 2006, and treatment records from 
VAMC in Reno dated from December 1997 through November 2001. 

The Board finds that the medical evidence is new, 
particularly the May 2006 treatment report, as it has not 
been previously considered by agency decisionmakers.  It is 
material, in that it relates to an unestablished fact 
necessary to establish the claim and it raises a reasonable 
possibility of substantiating the claim by providing a 
possible nexus opinion between the veteran's hepatitis C and 
his service.  When the credibility of this evidence is 
presumed, as required by Justus, the evidence is new and 
material, and the claim is deemed reopened.

III.  Duty To Notify And Assist

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) compliance is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)).  In view of the Board's favorable 
decision to re-open the veteran's claim of entitlement to 
service connection for hepatitis C, no prejudice will result 
to the veteran by the Board's consideration of this appeal.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for hepatitis C is 
reopened.


REMAND

The veteran contends that as a result of a blood transfusion 
incurred in service, he contracted hepatitis C and was 
diagnosed with hepatitis C in 1972.  The service treatment 
records reflect that on separation from service the veteran 
indicated that he was diagnosed with hepatitis in August 
1972.  In addition, there is a VA examination dated in 
December 1997 which states that the veteran has had flare ups 
of hepatitis since service.  Treatment records are present in 
the file to support post service hepatitis C treatment.  
There are no service treatment records on file indicating 
that the veteran received a blood transfusion however, 
although the veteran has indicated that some of his service 
medical records were burned or lost.

Medical records from August 2003 show that an examiner stated 
he would "re-refer the veteran to a hepatitis C clinic, if 
control remains satisfactory."  In a VA treatment record 
dated in May 2006, the examiner notes that the veteran had a 
blood transfusion while in service, which "was probably the 
cause of his hepatitis C."

The veteran should be afforded a new VA examination to 
determine whether he currently has hepatitis C and if such a 
diagnosis is found, whether the hepatitis C is in any way 
related to service or more likely related to post service 
risk factors.  In addition, the RO should attempt to locate 
any missing service treatment records from the veteran's 
military service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain 
all missing service treatment records, 
which pertain to the veteran and document 
any attempts to obtain such records.  If 
such efforts prove unsuccessful, all 
appropriate documentation should be 
incorporated into the claims file.

2.  Schedule the veteran for a VA 
examination regarding his claim for 
service connection for hepatitis C.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the appropriate examiner 
prior to completion of the examination.  
A notation to the effect that this record 
review took place must be included in the 
examination report.  All studies or tests 
deemed necessary by the examiner should 
be performed.  After reviewing the 
veteran's claims file and examining him, 
the examiner should discuss the nature 
and extent of the veteran's hepatitis C.  
The examiner should address whether it is 
at least as likely as not (a 50 percent 
probability or more) that the veteran's 
hepatitis C is related to service.  The 
examiner must also record in detail the 
veteran's history as it relates to 
possible risk factors for developing 
hepatitis C.  A rationale for any 
conclusion reached should be discussed, 
including the veteran's risk factors.

3.  In the event the veteran is 
unavailable for examination, document for 
the record all steps undertaken in the 
attempts to schedule the veteran for a VA 
examination.  

4.  Thereafter, undertake any additional 
development deemed necessary to properly 
adjudicate the veteran's claim.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them the 
appropriate time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


